Citation Nr: 1621330	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  12-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York.  Jurisdiction of this matter has since been transferred to the RO in St. Petersburg, Florida.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of that hearing is of record.

The Board remanded these matters in December 2014 for additional development.  The AOJ conducted the requested development and readjudicated the claim in a July 2015 supplemental statement of the case (SSOC), so the Board may proceed to the merits.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDING OF FACT

Neither the removal of the Veteran's wisdom teeth during service nor her current dental disabilities are due to trauma or to disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible, and they have not been caused by or related to any such disorder.


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With respect to claims of entitlement to service connection for dental disabilities for compensation purposes, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The Veteran's service treatment records establish that she had each of her third molars (wisdom teeth) extracted during her active service.  In addition, her in-service dental records note treatment of at least two other teeth (#19 and #31).  The Veteran has testified that these tooth extractions and repairs resulted "in gum and bone issues."   See April 2014 Hearing Tr. at pp. 5-6.  Likewise, she has testified that she has a current dental disability consisting of missing teeth, both upper and lower.  See id. at p. 7.  Private dental records that she submitted to the Board verify her testimony on that point, including that she needs extensive dental work to repair the damage.  The missing teeth are identified in the private records as including, at least, #s 18, 19, 20, 28, and 31 in addition to the third molars (wisdom teeth) removed during service (i.e. #s 1, 16, 17, and 32.).  See Veteran's Statement in Support of Claim, Exhibit 1 (private dentist's "Proposed Treatment Plan").  She has also testified that her current dental disability is due, in part, to missing bone, though it is unclear whether she meant of the maxilla or the mandible.  Id. at p. 7 ("...problems with...the eroding of my bone and gum...").

The Veteran's own opinions regarding the proper diagnosis of her condition, including that she has experienced bone loss, are not competent evidence in this case.  The record contains no indication that the Veteran has the specialized education, training, or experience needed to diagnose or determine the etiology of any current dental disability which generally requires specialized knowledge and diagnostic imaging to evaluate.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the Veteran's opinions regarding the correct diagnosis and etiology of her dental disabilities are not competent evidence in the circumstances of this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In December 2014, the Board remanded this matter to obtain a medical opinion regarding the correct diagnosis and etiology of the Veteran's current dental disabilities.  A dental examination was performed in June 2015.

The VA examiner diagnosed acquired absence of teeth, including the extraction of teeth 1, 16, 17, and 32 during service as well as additional missing teeth numbered 20, 28, 29, 30, and 31.  The VA examiner opined that the Veteran's loss of teeth was not due to loss of the substance of body of maxilla or mandible without loss of continuity and was not due to trauma or disease (such as osteomyelitis).  The examiner specifically opined that the masticatory surfaces can be restored by suitable prostheses.  The examiner's opinions were supported by diagnostic imaging which confirmed a large carious lesion in tooth number 18 and retained roots from tooth number 19.  The examiner noted the Veteran's report of a "hole in [her] gum that won't close", but indicated it was a direct result of the retained roots #19 that protrude through the gingiva.

Notwithstanding the Veteran's claim of loss of bone, the examiner's specific and thorough examination findings show no current disability due to trauma or disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible, or that the removal of the wisdom teeth caused or is related to any of these disorders.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative weight of an opinion comes from its reasoning).

The other dental records associated with the claims file, including the private treatment records submitted by the Veteran and in-service dental records, are not to the contrary.  Importantly, those private treatment records do not indicate that there is any loss of the substance of body of maxilla or mandible or that the Veteran's loss of teeth was due to in-service trauma or disease (such as osteomyelitis).  The Board acknowledges that the "Proposed Treatment Plan" (attached to as Exhibit 1 to an April 2014 Statement of the Veteran) contains one item identified as "Bone Replace Graft for [illegible]."  However, the Board does not interpret this line item as indicating that the Veteran has experienced loss of the substance of body of maxilla or mandible or, even assuming so, that the loss is due to the in-service removal of the Veteran's wisdom teeth.  Rather, at most, it indicates that a bone graft is part of a procedure that will result in the replacement of missing tooth numbered 18 with a suitable prosthesis.  Moreover, there is no explanation, diagnostic imaging, or other supporting facts or reasoning to support any implied conclusion that the Veteran has experienced loss of bone, so any such conclusion in the "Proposed Treatment Plan" is entitled to no probative weight, particularly relative to the well-reasoned VA examiner's opinion which was supported by diagnostic imaging results.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In all other respects, the Board finds that the "Proposed Treatment Plan" supports the finding that the Veteran's dental conditions consist of treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and/or periodontal disease.

Consequently, the greater weight of the evidence is against finding that the Veteran has any impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Moreover, the greater weight of the evidence establishes that the Veteran's current dental disability consists of treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, none of which are compensable dental disabilities under controlling law.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The Board acknowledges the Veteran's argument that metal fillings contributed to the extraction of her bottom teeth.  See August 2015 Statement of Veteran in Response to SSOC.  Even if the Board were to accept her argument, treatable carious teeth and replaceable missing teeth, as noted above, are not compensable disabilities.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  Therefore, the Board need not determine whether metal fillings put in place during service caused or contributed to the Veteran's current dental conditions which consist only of conditions that are not compensable dental disabilities under controlling law.

The evidence is not in equipoise, but the greater weight of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a dental disability is denied.

The Veteran should understand that this decision does not adjudicate the issue of entitlement to service-connection for a dental disability for treatment purposes only, or the factual issues relating to that claim.  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  See, e.g., 38 C.F.R. § 3.381 (2015).  That claim was referred to the AOJ in December 2014 and the Veteran should contact the appropriate VA Medical Center regarding the status of that claim and her entitlement to dental treatment.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, notice was provided to the Veteran in June 2008 prior to the initial adjudication of her claim.  This and subsequent notice letters informed her of the assistance VA would provide and the elements of her claims.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service treatment records, private treatment records, VA treatment records, lay statements, and general medical evidence provided by the Veteran.  The Veteran has not identified any other records relevant to the claim being decided here.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran has been afforded a VA examination with respect to her claimed dental condition.  The June 2015 VA examination and opinions are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged any deficiency in the examination or in the examiner's opinions and, upon careful review of the report, the Board finds the examination and opinions to be thorough and adequate.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims at issue.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In April 2014, the Veteran had a hearing before the undersigned VLJ in which she provided testimony and argument on the issues currently on appeal.  The undersigned VLJ specifically addressed the legal criteria relevant to the Veteran's claim and asked questions as to incident reports, medical treatment, and the existence of any other evidence that would help the Veteran's claim.  The Appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


